Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 in compliance with the provisions of 37 CFR 1. 97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A. Claim limitation “a heating monitoring device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “monitoring” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 7, Fig 2, a thermocouple and/or an electrical ohmmeter is provided as the heating monitoring device; page 12, Fig 2, a heating monitoring device 14.
B. Claim limitation “a fill level checking device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “checking” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 12, Fig 2, a fill level checking device 16.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a heating monitoring device” in line 6, rendering the claim indefinite.  There is no structural element of a heating monitoring device to enable the functions recited in the claim.  Appropriate correction/clarification is required.
Claim 1 recites the limitation “a fill level checking device” in line 9, rendering the claim indefinite.  There is no structural element of a fill level checking device to enable the functions recited in the claim.  Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For examination, the suggest change will be assume unless otherwise state.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bigott (US 2010/0282281 A1).
Regarding Independent Claim 1, Bigott discloses a kitchen appliance (100, Fig 1) comprising:
an electrical power supply (a connector for electrically coupling the control component to other components of the washing assembly, [0141]),
a pot (tank 102, [0062], Fig 1) configured to accommodate foodstuffs (food residues or remnants, [0071]) to be processed with the kitchen appliance (see Fig 1),
a heating element (heater 216, [0145], Figs 27-40) provided on a wall (heater 216 can be relatively easily removed from the tank 102... removing the intake cover 150, [0047 and 0160], Fig 40; Note: 150 is part of the wall 130 in Fig 1) of the pot,
a heating monitoring device (thermocouple, [0156]) configured for monitoring heating behavior of the heating element (associated with (e.g., embedded, located in, or otherwise coupled to) the heater element, [0156]), and for outputting a heating signal dependent on the heating behavior of the heating element (interfaced to a microprocessor that deactivates the heater, [0156]),
a fill level checking device (a solid-state controller 214 (e.g., microprocessor), [0145]), to which the heating signal is supplied, and the fill level checking device being configured to carry out a fill level check of the foodstuffs introduced into the pot, as a function of the heating signal (thermocouple can be used for fluid low level detection… senses that the heater has an abrupt temperature increase, that detected condition is indicative of a low fluid level in which the fluid level has dropped, [0156]).
Regarding Claims 2-4, Bigott further discloses:
 Claim 2, wherein the heating monitoring device has a thermocouple and/or an electrical ohmmeter (thermocouple, [0156]).
Claim 3, wherein the heating element is integrated into the wall of the pot (heater 216 is integrated into the wall 130 of the pot, Figs 1 and 40).
Claim 4, wherein the heating element is in the form of a strip (heater 216 is in the form of a strip, Fig 40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761


/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761